Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Parent Subsidiary Percentage of Ownership State of Incorporation or Organization Meta Financial Group, Inc. MetaBank 100% Federal Meta Financial Group, Inc. First Midwest Financial Capital Trust I 100% Delaware MetaBank First Services Financial Limited 100% Iowa First Services Financial Limited Brookings Service Corporation 100% South Dakota The financial statements of Meta Financial Group, Inc. are consolidated with those of its subsidiaries, except First Midwest Financial Capital Trust I.
